                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION AT LEXINGTON


JANE DOE,                       )
                                )
     Plaintiff,                 )                   Civil Action No.
                                )                  5:17-cv-00345-JMH
v.                              )
                                )
UNIVERSITY OF KENTUCKY, et al., )                      JUDGMENT
                                )
     Defendants.                )
                                )
                                )


                           **** **** **** ****

     In keeping with the Memorandum Opinion and Order of even

     date herewith, IT IS ORDERED:

     (1)    That   Plaintiff’s     claims      against       Defendants    are

DISMISSED WITH PREJUDICE;

     (2)    That judgment is entered in favor of Defendants;

     (3)    That any remaining requests for relief are DENIED AS

MOOT;

     (4)    That   any   scheduled       proceedings    or    deadlines    are

CONTINUED GENERALLY;

     (5)    That this matter is FINAL AND APPEALABLE and THERE IS

NO JUST CAUSE FOR DELAY; and

     (6)    That   the   Clerk   shall    STRIKE    THIS   MATTER   FROM   THE

ACTIVE DOCKET.
                                     1
This the 18th day of January, 2019.




                           2
